DETAILED ACTION

Status of Claims

The present application is being examined under the pre-AIA  first to invent provisions.
This action is in reply to the remarks and/or arguments for Application 16/940,823 filed on 11 June 2021.
Claims 1-19 have been amended.
Claims 1-20 are currently pending and have been examined.

Response to Arguments

A. Claim Rejections – 35 U.S.C. § 101:

Claims 1-20 stand rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. 

1. Applicant argues that amended claim 1, and similarly claims 9 and 16, cannot be practically performed in the human mind and are thus not directed to an abstract idea. 

The Office has given consideration to the remarks and amendments made to the pending set of claims, but are considered moot in light of the grounds of rejection, provided below, for the current listing of amended claims. Examiner refers to the 35 U.S.C. § 101 rejection set forth below which has been revised under current Interim Eligibility Guidelines in order to more succinctly walk through the Subject Matter Eligibility (SME) test, including more explicit identification of claim limitations and their correlation to abstract ideas. 

2. Applicant argues that the claims are integrated into a practical application and are thus not directed to an abstract idea. 

Examiner respectfully disagrees. The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally apply the concept of facilitating collecting customer data/information and providing a group insurance coverage offer in an automated manner. The claim recites the additional element – using a computer device to perform the steps described (e.g., using crawled social media communications to identify a category of activity and an associated group of users (which can be distributed across locations) and determining an insurance product). However, the computer device is recited at a high-level of generality and is merely invoked as a tool (intermediary) to perform the steps recited such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve an improvement to the conventional functioning of a computer or to any other technology, applying or using a judicial exception with, or, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing aside from merely using a computer as a tool to perform an abstract idea while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea. Applicant’s argument is therefore unpersuasive.

3. Applicant argues that the amended claims recite significantly more than an abstract idea and are thus patent eligible. 

Examiner respectfully disagrees. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim as a whole merely describes how to generally apply the concept identified while carrying out the steps of merely collecting, retrieving, storing, organizing and transmitting data/information over a network, which are akin to the computer functions of: i. receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii. performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii. electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, recognized by the courts as amounting to mere instructions to implement an abstract idea on a generic computer or as insignificant extra-solution activity. If the additional element (or combination of elements) amounts to no more than mere instructions to apply the exception using a generic computer component, then this consideration does not favor eligibility. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.

4. Applicant argues that the claims include unconventional steps that confine the claims to a particular, useful application and do not pre-empt any field as they provide a very specific and unique implementation and practical application. 

Examiner respectfully disagrees. Applicant is not claiming the inventing of the feature comprising: “obtaining, via a data crawler, communications on  at least one social media platform, the communications including at least one of text data or image data submitted to the at least one social media platform; determining, based on the communications, a category of activity and one or more user groups associated with a portion of communications; based on the portion of communications and the one or more user groups, determining a behavior of one or more members of the one or more user groups when engaging in the category of activity” and “determining, via a machine learning system, a first level of risk for the category of activity and a second level of risk for the one or more user groups, the second level of risk being based on the first level of risk and the behavior of the one or more members when engaging in the category of activity; determining one or more insurance products for the one or more user groups based on the second level of risk for the one or more user groups”, but merely the usage and/or implementation thereof. As such, an improvement to the computer or other technology is not performed and/or achieved. Because a particular computer is not required, the claim also does not define or rely on a “particular machine.” See id. at § 2106.05(b). Further, the system does not transform matter. See id. at § 2106.05(c). As such, the system has no other meaningful limitations (see id. at § 2106.05(e)), and thus merely recites instructions to execute the abstract idea on a computer (see id. at § 2106.05(f)).

In the instant claims, the device recited including a “web crawler” and “machine learning system”, merely facilitate the steps and/or functions described, which are examples of insignificant extra-solution and/or unconventional steps and/or activities. These elements are not used in an unconventional manner. They are broadly applied to the abstract idea at a high level of generality. Applicant’s claims, thus, do not present additional elements that includes unconventional steps and limitations that confine the claims to a particular useful application that amount to significantly more that the abstract idea itself.

“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible. The bare fact that a computer exists in the physical rather than purely conceptual realm is beside the point.” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (internal citations and quotation marks omitted). Applicant’s argument is therefore unpersuasive.

Independent claims 9 and 16 recite similar subject matter as claim 1 and are rejected for at least the reasons set forth above. Dependent claims 2-8, 10-15, and 1-20 are rejected for at least their dependency from the rejected base claims. 

The rejection is therefore maintained. 

B. Claim Rejections – 35 U.S.C. § 103:

Claims 1-6 and 8-20 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Denning et al., US 8,639,603 B2 (“Denning”), in view of Hoffman, US 8,626,539 B2 (“Hoffman”).

Claim 7 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Denning et al., US 8,639,603 B2 (“Denning”), in view of Hoffman, US 8,626,539 B2 (“Hoffman”) as applied to claims 1-6 and 8-20 as described above, further in view of Bonissone et al., US 8,793,146 (“Bonissone”).

The Office has given consideration to the remarks and amendments made to the pending set of claims, but are considered moot in light of the new grounds of rejection, provided below, for the current listing of amended claims.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding independent claim 1, the claim recites “determining, via a machine learning system, a first level of risk for the category of activity and a second level of risk for the one or more user groups, the second level of risk being based on the first level of risk and the behavior of the one or more members when engaging in the category of activity” and “determining one or more insurance products for the one or more user groups based on the second level of risk for the one or more user groups”. However, it is vague and unclear what said first and second level of risk comprises and/or how the risk levels differ from one another as no further details and/or description of the terms is provided by Applicant in the claims. As such, Examiner is unable to determine the scope of the phrase making understanding of the limitations vague and unclear, and which therefore renders the claims indefinite. This raises the question as to the limiting effect of the language in the claim and does not clearly set forth the metes and bounds as to the intended scope of the claims in this instance. Therefore claim 1 is indefinite.

Independent claims 9 and 16 recite similar subject matter as claim 1 and are rejected for at least the reasons set forth above. Dependent claims 2-8, 10-15, and 1-20 are rejected for at least their dependency from the rejected base claims. 

Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: 

A method, comprising: obtaining, via a data crawler, communications on  at least one social media platform, the communications including at least one of text data or image data submitted to the at least one social media platform; determining, based on the communications, a category of activity and one or more user groups associated with a portion of communications; based on the portion of communications and the one or more user groups, determining a behavior of one or more members of the one or more user groups when engaging in the category of activity; determining, via a machine learning system, a first level of risk for the category of activity and a second level of risk for the one or more user groups, the second level of risk being based on the first level of risk and the behavior of the one or more members when engaging in the category of activity; determining one or more insurance products for the one or more user groups based on the second level of risk for the one or more user groups; receiving, via a website providing data associated with an insurance product from the one or more insurance products, one or more user inputs associated with the insurance product; and  updating, by one or more servers, the website on demand to include one or more features of the insurance product, the one or more features of the insurance product being calculated and included in the website on demand based on the one or more user inputs received via the website. 

The claim is directed to a method (e.g., process) which is one of the statutory categories of invention and generally describes steps directed to collecting customer data/information for the purpose of offering group insurance in an automated manner. 

The limitations as drafted, that, under its broadest reasonable interpretation, covers certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; advertising; marketing; sales activities or behaviors; business relations); managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), inasmuch as the claimed method as a whole is directed towards facilitating collecting customer data/information and providing a group insurance coverage offer in an automated manner, involving steps which are nothing more than merely collecting, retrieving, storing, organizing and transmitting financial activity data/information over a network, but for the recitation of generic computer components.

Facilitating the collecting customer data/information and providing a group insurance coverage offer in an automated manner is a basic economic practice and, thus, an abstract idea (Alice Coro. Pty. Ltd. v. CLS Bank Int’l, Bilski v. Kappos, BuySAFE Inc., v. Google Inc., Ultramercial Inc., v. Hulu, LLC). Because the claim is directed to the performance of financial transactions, it is thus directed to an abstract idea. See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A).

Performing steps comprising collecting, retrieving, storing, organizing and transmitting data/information over a network falls within the certain methods of organizing human activity grouping of abstract ideas. Other than the mere nominal recitation of a generic computer device – “data crawler”, “machine learning system”, “graphical user interface”, “processor”, “server”, “distributed network”, “database” nothing in the claim element precludes the steps from the organizing human interactions grouping. Accordingly, for these reasons, the claim recites an abstract idea. 

The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally apply the concept of facilitating collecting customer data/information and providing a group insurance coverage offer in an automated manner. The claim recites the additional element – using a computer device to perform the steps described. However, the computer device is recited at a high-level of generality and is merely invoked as a tool (intermediary) to perform the steps recited such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve an improvement to the conventional functioning of a computer or to any other technology, applying or using a judicial exception with, or, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing aside from merely using a computer as a tool to perform an abstract idea while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim as a whole merely describes how to generally apply the concept identified while carrying out the steps of merely collecting, retrieving, storing, organizing and transmitting data/information over a network, which are akin to the computer functions of: i. receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii. performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii. electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, recognized by the courts as amounting to mere instructions to implement an abstract idea on a generic computer or as insignificant extra-solution activity. If the additional element (or combination of elements) amounts to no more than mere instructions to apply the exception using a generic computer component, then this consideration does not favor eligibility. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Id. at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted). Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” Id. at 2358.

Independent claim 9 recites substantially the same limitations as claim 1 above and is ineligible for the same reasons. The subject matter of claim 9 corresponds to the subject matter of claim 1 in terms of a system (e.g., machine). Therefore the reasoning provided for claim 1 applies to claim 9 accordingly.

Independent claim 16 recites substantially the same limitations as claim 1 above and is ineligible for the same reasons. The subject matter of claim 16 corresponds to the subject matter of claim 1 in terms of a computer readable medium (e.g., manufacture). Therefore the reasoning provided for claim 1 applies to claim 16 accordingly.

Dependent claims 2-8, 10-15, and 17-20 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

For instance in claims 2 and 12, the step(s) comprising “generating one or more advertisements providing information regarding the insurance product; and providing the one or more advertisements to the one or more user groups over the social media platform”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations), as well as mental processes – mental steps and/or concepts performed in the human mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion) because it merely describes intermediate steps and/or rules/instructions used in the process. 

In claims 3, 14, and 19, the step(s) comprising “identifying a business at a location proximate to at least one user of the one or more user groups based on the portion of communications, the business offering the activity; and targeting the business with one or more advertisements providing information regarding the insurance product”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations), as well as mental processes – mental steps and/or concepts performed in the human mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion) because it merely describes intermediate steps and/or rules/instructions used in the process. 

In claims 4, 10, and 20, the step(s) comprising “wherein obtaining the communications from the at least one social media platform further comprises at least one of crawling data from the social media platform to obtain the communications or sending an Application Program Interface (API) message to obtain the communications”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations), as well as mental processes – mental steps and/or concepts performed in the human mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion) because it merely describes intermediate steps and/or rules/instructions used in the process. 

In claims 5, 11, and 17, the step(s) comprising “wherein determining the one or more user groups further comprises: identifying each user associated with the portion of communications; determining, for each user, a metric of interest in the category of activity based on an interaction frequency between each user and the portion of communications; and selecting one or more users to form each of the one or more user groups based on the metric of interest in the category of activity for each user”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations), as well as mental processes – mental steps and/or concepts performed in the human mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion) because it merely describes intermediate steps and/or rules/instructions used in the process. 

In claim 6, the step(s) comprising “identifying a subset of the portion of communications that corresponds to an individual user; and determining a behavioral risk metric for the individual user based on characterizations of the category of the activity by the subset of the portion of communications, the behavioral risk  metric corresponding to the behavior of the individual user when engaging in the category of activity; and insuring the individual user based at least partly on the behavioral risk metric”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations), as well as mental processes – mental steps and/or concepts performed in the human mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion) because it merely describes intermediate steps and/or rules/instructions used in the process. 

In claim 7, the step(s) comprising “wherein determining the category of activity further comprises: inputting sample communications as training data into a machine learning algorithm, wherein the sample communications correspond to the category of activity; and analyzing, by the machine learning algorithm, the communications from the at least one social media platform to determine the portion of the communications corresponds to the category of activity”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations), as well as mental processes – mental steps and/or concepts performed in the human mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion) because it merely describes intermediate steps and/or rules/instructions used in the process. 

In claims 8 and 15, the step(s) comprising “wherein the one or more user groups form an affinity group associated with the category of activity”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations), as well as mental processes – mental steps and/or concepts performed in the human mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion) because it merely describes intermediate steps and/or rules/instructions used in the process. 

In claims 13 and 18, the step(s) comprising “wherein the instructions are further operable to: determine, for at least one user of the one or more user groups and based on characteristics of communications generated by the at least one user, an individual risk score; and identifying other insurance products available to the at least one user based on the individual risk score”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations), as well as mental processes – mental steps and/or concepts performed in the human mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion) because it merely describes intermediate steps and/or rules/instructions used in the process. 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Feng et al., US 2012/0047219 A1 (“Feng”), in view of Schwartz, US 2003/0037063 A1 (“Schwartz”), further in view of Cherney et al., US 2008/0126138 A1 (“Cherney”).

Re Claim 1: (Currently Amended) Feng discloses a method, comprising: 

obtaining, via a data crawler, communications on at least one social media platform, the communications including at least one of text data or image data submitted to the at least one social media platform; (Abstract; ¶¶[0001, 0016-0017, 0019-0020])

determining, based on the communications, a category of activity and one or more user groups associated with a portion of communications; (¶¶[0001, 0016-0017, 0019-0020])

based on the portion of communications and the one or more user groups, determining a behavior of one or more members of the one or more user groups when engaging in the category of activity; (¶¶[0001, 0016-0017, 0019-0020])

Feng doesn’t explicitly disclose:

determining, via a machine learning system, a first level of risk for the category of activity and a second level of risk for the one or more user groups, the second level of risk being based on the first level of risk and the behavior of the one or more members when engaging in the category of activity; 

determining one or more insurance products for the one or more user groups based on the second level of risk for the one or more user groups; 

Schwartz, however, makes this teaching in a related endeavor (Abstract; FIGs. 10a & 10b: “Learning Algorithm”; ¶¶[0001, 0008, 0019-0020, 0023]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teaching(s) of Schwartz with the invention of Feng as described above for the motivation of properly assessing an individual or group’s needs and/or requirements. In such manner, a particular service or product may be offered to meet such needs and/or requirements. 

Feng doesn’t further explicitly disclose:

receiving, via a website providing data associated with an insurance product from the one or more insurance products, one or more user inputs associated with the insurance product; and 

updating, by one or more servers, the website on demand to include one or more features of the insurance product, the one or more features of the insurance product being calculated and included in the website on demand based on the one or more user inputs received via the website. 

Cherney, however, makes this teaching in a related endeavor (¶¶[0009, 0012-0013, 0068]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teaching(s) of Cherney with the invention of Feng as described above for the motivation of offering a product that properly meets an individual’s or group’s protection needs and requirements based.

Re Claim 2: (Currently Amended) Feng in view of Schwartz in view of Cherney disclose the method of claim 1 as described above. Feng doesn’t explicitly disclose:

generating one or more advertisements providing  information regarding the insurance product; and 

providing the one or more advertisements to the one or more user groups over the social media platform.  

Cherney, however, makes this teaching in a related endeavor (¶¶[0002-0003]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teaching(s) of Cherney with the invention of Feng as described above for the motivation of offering a product that properly meets an individual’s or group’s protection-based needs and requirements.

Re Claim 3: (Currently Amended) Feng in view of Schwartz in view of Cherney disclose the method of claim 1 as described above. Feng doesn’t explicitly disclose:

identifying a business at a location proximate to at least one user of the one or more user groups based on the portion of communications, the business offering the activity; 

targeting the business with one or more advertisements providing information regarding the insurance product.  

Cherney, however, makes this teaching in a related endeavor (¶¶[0002-0003]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teaching(s) of Cherney with the invention of Feng as described above for the motivation of offering a product that properly meets an individual’s or group’s protection-based needs and requirements.

Re Claim 4: (Currently Amended) Feng in view of Schwartz in view of Cherney disclose the method of claim 1 as described above. Feng further discloses:

wherein obtaining the communications from the at least one social media platform further comprises at least one of crawling data from the social media platform to obtain the communications or sending an Application Program Interface (API) message to obtain the communications.  (¶¶[0001, 0016-0017, 0019-0020, 0046])

Re Claim 5: (Currently Amended) Feng in view of Schwartz in view of Cherney disclose the method of claim 1 as described above. Feng further discloses:

wherein determining the one or more user groups further comprises: 

identifying each user associated with the portion of communications; 

determining, for each user, a metric of interest in the category of activity based on an interaction frequency between each user and the portion of communications; and 

selecting one or more users to form each of the one or more user groups based on the metric of interest in the category of activity for each user.  

(¶¶[0001, 0016-0017, 0019-0020, 0046])

Re Claim 6: (Currently Amended) Feng in view of Schwartz in view of Cherney disclose the method of claim 1 as described above. Feng doesn’t explicitly disclose:

identifying a subset of the portion of communications that corresponds to an individual user; and 

determining a behavioral risk metric for the individual user based on characterizations of the category of the activity by the subset of the portion of communications, the behavioral risk  metric corresponding to the behavior of the individual user when engaging in the category of activity; and 

insuring the individual user based at least partly on the behavioral risk metric.  

Schwartz, however, makes this teaching in a related endeavor (Abstract; FIGs. 10a & 10b: “Learning Algorithm”; ¶¶[0001, 0006, 0008, 0019-0020, 0023]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teaching(s) of Schwartz with the invention of Feng as described above for the motivation of properly assessing an individual or group’s needs and/or requirements. In such manner, a particular service or product may be offered to meet such needs and/or requirements. 

Re Claim 7: (Currently Amended) Feng in view of Schwartz in view of Cherney disclose the method of claim 1 as described above. Feng doesn’t explicitly disclose:

wherein determining the category of activity further comprises: 

inputting sample communications as training data into a machine learning algorithm, wherein the sample communications correspond to the category of activity; and 

analyzing, by the machine learning algorithm, the communications from the at least one social media platform to determine the portion of the communications corresponds to the category of activity.  

Schwartz, however, makes this teaching in a related endeavor (Abstract; FIGs. 10a & 10b: “Learning Algorithm”; ¶¶[0001, 0008, 0019-0020, 0023]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teaching(s) of Schwartz with the invention of Feng as described above for the motivation of properly assessing an individual or group’s needs and/or requirements. In such manner, a particular service or product may be offered to meet such needs and/or requirements. 

Re Claim 8: (Currently Amended) Feng in view of Schwartz in view of Cherney disclose the method of claim 1 as described above. Feng further discloses:

wherein the one or more user groups form an affinity group associated with the category of activity.  (¶¶[0001, 0016-0017, 0019-0020, 0046])

Re Claim 9: Claim 9, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 9 is rejected in the same or substantially the same manner as claim 1.

Re Claim 10: Claim 10, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 4. Accordingly, claim 10 is rejected in the same or substantially the same manner as claim 4.

Re Claim 11: Claim 11, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 5. Accordingly, claim 11 is rejected in the same or substantially the same manner as claim 5.

Re Claim 12: Claim 12, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 2. Accordingly, claim 12 is rejected in the same or substantially the same manner as claim 2.

Re Claim 13: (Currently Amended) Feng in view of Schwartz in view of Cherney disclose the method of claim 9 as described above. Feng doesn’t explicitly disclose:

wherein the instructions are further operable to: 

determine, for at least one user of the one or more user groups and based on characteristics of communications generated by the at least one user, an individual risk score; 

Schwartz, however, makes this teaching in a related endeavor (Abstract; FIGs. 10a & 10b: “Learning Algorithm”; ¶¶[0001, 0008, 0019-0020, 0023]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teaching(s) of Schwartz with the invention of Feng as described above for the motivation of properly assessing an individual or group’s needs and/or requirements. In such manner, a particular service or product may be offered to meet such needs and/or requirements. 

Feng doesn’t further explicitly disclose:

identifying other insurance products available to the at least one user based on the individual risk score.  

Cherney, however, makes this teaching in a related endeavor (¶¶[0002-0003]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teaching(s) of Cherney with the invention of Feng as described above for the motivation of offering a product that properly meets an individual’s or group’s protection-based needs and requirements.

Re Claim 14: Claim 14, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 3. Accordingly, claim 14 is rejected in the same or substantially the same manner as claim 3.

Re Claim 15: Claim 15, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 8. Accordingly, claim 15 is rejected in the same or substantially the same manner as claim 8.

Re Claim 16: Claim 16, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 16 is rejected in the same or substantially the same manner as claim 1.

Re Claim 17: Claim 17, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 5. Accordingly, claim 17 is rejected in the same or substantially the same manner as claim 5.

Re Claim 18: Claim 18, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 13. Accordingly, claim 18 is rejected in the same or substantially the same manner as claim 13.

Re Claim 19: Claim 19, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 3. Accordingly, claim 19 is rejected in the same or substantially the same manner as claim 3.

Re Claim 20: Claim 20, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 4. Accordingly, claim 20 is rejected in the same or substantially the same manner as claim 4.



Conclusion
Claims 1-20 are rejected.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692